Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment as well as terminal disclaimer for the co-pending application 15/993675 was given in an interview with J. Siragusa (Reg. # 46,174) on June 15, 2021.

The application has been amended as follows: 


Claim 1: A gas turbine engine comprising: 
a fan, a compressor section, a combustor and a turbine section, the turbine section downstream of the combustor section; 
a shaft connecting the turbine section to the compressor section; 
a bore tube disposed within the shaft downstream of the compressor section, the bore tube including an inlet connected to an air source, the bore tube being spaced apart from an inner surface of the shaft defining an annular passage, wherein
the cooling air  passes in an upstream direction of the shaft inside the bore tube and in a downstream direction inside the annular passages.



Claim 5: The gas turbine engine as recited in claim [[4]]3, including an end cap at an upstream end of the bore tube, the end cap defining an air seal preventing airflow in [[an]]the upstream direction.

Claim 8: The gas turbine engine as recited in claim 6, wherein the shaft includes an outlet forward of the aft end and aft of the upstream end, the outlet is in communication with the annular passage for exhausting the cooling air.

Claim 9: The gas turbine engine as recited in claim 6, including a retaining ring at the aft end of the shaft supporting the bore tube and blocking the cooling air [[flow]] in the annular passage from exiting the aft end of the shaft.

Claim 16: A gas turbine engine comprising:
 a fan rotor, a compressor section, a combustor and a turbine section, the turbine section including a fan drive turbine downstream of the combustor section; 
a shaft connecting the fan drive turbine section to the fan rotor, the shaft including an inner cavity and an aft end; and 
a means for supplying cooling air within the inner cavity of the shaft
the means for supplying air having a tube within the inner cavity for passing cooling air from the aft end to an upstream location and communicating the cooling air within an annular passage in communication with an inner surface of the inner cavity and passes the cooling air from the upstream location towards the aft end in the annular passage, wherein
the tube has an upstream opening disposed within the inner cavity, and is spaced apart from the inner surface of the inner cavity to define the annular passage.

Claim 17 (cancelled).


Claim 20: The method as set forth in claim 19, including the sealing of an upstream location forward of an upstream end of the shaft such that cooling air flowed from the bore tube is directed downstream toward the aft end.


Allowable Subject Matter

Claims 1-3, 5-16, 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding this invention of a shaft for  a gas turbine engine relevant prior art Motsch (US 20180306115) discloses a fan, a compressor section, a combustor and a turbine section, the turbine section downstream of the combustor section; 
a shaft connecting the turbine section to the compressor section; 
a bore tube disposed within the shaft downstream of the compressor section, the bore tube including an inlet connected to an air source , the bore tube being spaced apart from an inner surface of the shaft defining an annular passage.
.
.

However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the cooling air  passes in an upstream direction of the shaft inside the bore tube and in a downstream direction inside the annular passages”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741